Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 10, 2021

The Court of Appeals hereby passes the following order:

A22A0241. JEROME IBAMBASI v. ENATHA IBAMBASI.

      In this domestic relations case, the trial court entered an order on July 14, 2021,
finding Jerome Ibambasi in contempt for failing to pay prior attorney fee awards.
Ibambasi appealed on August 26, 2021. We lack jurisdiction for two reasons.
      First, a notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation
omitted). Because Ibambasi filed a notice of appeal 43 days after entry of the
contempt order, this appeal is untimely.
      Second, appeals from “judgments or orders in divorce, alimony, and other
domestic relations cases” must be made by application for discretionary appeal.
OCGA § 5-6-35 (a) (2); accord Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160)
(2017) (an appeal in a domestic relations case in which custody is not at issue must
be brought by discretionary application). “[C]ompliance with the discretionary
appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405
SE2d 265) (1991). Ibambasi’s failure to follow the discretionary appeal procedure
thus deprives us of jurisdiction over this direct appeal.
     Appellee Enatha Ibambasi has filed a motion to dismiss the appeal. The motion
is GRANTED, and this appeal is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/10/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.